Case 4:18-cv-00519-ALM Document 102 Filed 06/23/20 Page 1 of 2 PageID #: 3383




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 SHERMAN DIVISION

WAPP TECH LIMITED PARTNERSHIP                   §
And WAPP TECH CORP.                             §
                                                §
     Plaintiffs,                                §
                                                §    Civil Action No. 4:18-CV-00519-ALM
v.                                              §
                                                §
BANK OF AMERICA CORP.,                          §     JURY TRIAL DEMANDED
                                                §
      Defendant.                                §

                         NOTICE OF APPEARANCE OF COUNSEL

TO THE HONORABLE COURT:

          Plaintiffs hereby notify the Court that J. Mark Mann of Mann | Tindel | Thompson, 300

West Main Street, Henderson, Texas 75652 makes a formal entry of appearance in the above-

styled and numbered cause as counsel for Plaintiffs, WAPP Tech Limited Partnership and WAPP

Tech Corp. The undersigned counsel requests a copy of all pleadings, discovery, correspondence

and orders be sent to him.
Case 4:18-cv-00519-ALM Document 102 Filed 06/23/20 Page 2 of 2 PageID #: 3384




Dated: June 23, 2020                          Respectfully submitted,



                                        By:          /s/ J. Mark Mann
                                              J. Mark Mann
                                              State Bar No. 12926150
                                              mark@themannfirm.com
                                              G. Blake Thompson
                                              State Bar No. 24042033
                                              blake@themannfirm.com
                                              MANN | TINDEL | THOMPSON
                                              300 West Main Street
                                              Henderson, Texas 75652
                                              (903) 657-8540
                                              (903) 657-6003 (fax)

                                              ATTORNEYS FOR PLAINTIFFS




                                  CERTIFICATE OF SERVICE

       A true and correct copy of the foregoing instrument was served or delivered

electronically via U.S. District Court [LIVE]- Document Filing System, to all counsel of record,

on this 23rd day of June, 2020.


                                                           /s/ J. Mark Mann
                                                     J. Mark Mann
